Opinion filed November 29, 2018




                                                 In The

            Eleventh Court of Appeals
                                         ________________

                      Nos. 11-18-00296-CR & 11-18-00297-CR
                                         ________________

                          MARVIN THOMPSON, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                          On Appeal from the 35th District Court
                                  Brown County, Texas
                       Trial Court Cause Nos. CR25531 & CR25532

                           MEMORANDUM OPINION
        Appellant has filed a motion to dismiss in both of his appeals. In each motion,
he states that he no longer wishes to pursue the appeal and requests that the appeal
be dismissed. In accordance with TEX. R. APP. P. 42.2, the motions are signed by
Appellant and his counsel.
        The motions are granted, and the appeals are dismissed.


November 29, 2018                                                           PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.